Citation Nr: 0322777	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  93-04 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a dysthymic 
disorder with undifferentiated somatoform disorder, currently 
evaluated as 70 percent disabling. 

2.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma with sleep apnea and restless leg syndrome, 
for the period beginning October 7, 1996.

3.  Entitlement to a higher initial rating in excess of 10 
percent for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965, from March 1985 to October 1988, and from 
November 1990 to September 1991.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an April 1992 RO decision which, in 
pertinent part, granted service connection and a 10 percent 
rating for asthma, and granted service connection and a 0 
percent rating for sinusitis; the veteran appealed for higher 
ratings.  This case also comes to the Board on appeal from a 
September 1993 RO decision which, in pertinent part, denied 
an increase in a 10 percent rating for dysthymic disorder; 
the veteran appealed for an increased rating.  

In an April 1995 rating decision, the RO assigned a 30 
percent rating for service-connected dysthymic disorder, 
effective from September 19, 1991.  In a December 1997 rating 
decision, the RO established service connection for 
undifferentiated somatoform disorder, and determined that 
this disorder would be evaluated together with the veteran's 
already service-connected dysthymic disorder as 70 percent 
disabling, effective from June 29, 1992.  In this decision, 
the RO also established service connection and a 30 percent 
rating for sleep apnea with restless leg syndrome (rated as 
part and parcel of service-connected bronchial asthma), and 
granted a higher 10 percent rating for sinusitis.  In a July 
1999 rating decision, the RO granted a 60 percent rating for 
bronchial asthma with sleep apnea with restless leg syndrome, 
effective from October 7, 1996.

In a May 2000 decision, the Board denied an increase in a 70 
percent rating for service-connected dysthymic disorder with 
undifferentiated somatoform disorder, denied a rating higher 
than 10 percent for service-connected bronchial asthma for 
the period prior to July 26, 1994, and denied a rating higher 
than 30 percent for bronchial asthma for the period prior to 
October 7, 1996.  The Board also remanded the veteran's 
claims for entitlement to a rating higher than 60 percent for 
bronchial asthma with sleep apnea and restless leg syndrome 
for the period beginning October 7, 1996, and for an initial 
rating higher than 10 percent for sinusitis.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2000 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the part of the Board decision, 
which denied a higher rating for dysthymic disorder with 
undifferentiated somatoform disorder, be vacated and the 
issue remanded; the joint motion was granted by a November 
2000 Court order.  The case was subsequently returned to the 
Board.  In December 2001, the Board remanded this issue to 
the RO for further procedural and evidentiary development.  
The case was subsequently returned to the Board.

[As noted in the December 2001 Board remand, the issues of a 
entitlement to rating higher than 10 percent for service-
connected bronchial asthma for the period prior to July 26, 
1994, and a rating higher than 30 percent for bronchial 
asthma for the period prior to October 7, 1996, are not in 
appellate status.]


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), and as part of the duty to assist under the VCAA, the 
Board undertook additional development of the veteran's 
claims in March 2003.  Specifically, VA examinations were 
performed in June and July 2003, and the reports of such 
examination have been associated with the claims file.  
Records from the Social Security Administration were also 
obtained.  Subsequent thereto, the regulation codified at 38 
C.F.R. § 19.9(a)(2), has been invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The veteran has not waived initial RO 
review of the additional evidence obtained by the Board, and 
as a result, to avoid prejudice to him, his case must be 
remanded for initial RO review of such evidence.  Id.; 
VAOPGCPREC 1-2003; 38 C.F.R. §§ 19.31, 19.37 (2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should review the claims for 
entitlement to a rating higher than 70 
percent for dysthymic disorder with 
undifferentiated somatoform disorder, a 
rating higher than 60 percent for 
bronchial asthma with sleep apnea and 
restless leg syndrome for the period 
since October 7, 1996, and for a rating 
higher than 10 percent for sinusitis, 
with consideration of all evidence 
received since the January 2003 
supplemental statement of the case.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




